Dismissed and Memorandum Opinion filed November 13, 2008







Dismissed and Memorandum Opinion filed November 13,
2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00543-CR
____________
 
MY THI TIEU,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 12
Harris County, Texas
Trial Court Cause No.
1495630
 

 
M E M O R A N D U M   O P I N I O N
A jury
found appellant guilty of prostitution and sentenced appellant on June 18,
2008, to confinement for 180 days in the Harris County Jail and a $2,000 fine. 
Appellant filed a notice of appeal on June 18, 2008, and a motion for new trial
on July 17, 2008.
The
record reflects that on August 28, 2008, appellant=s motion for new trial was granted. 
Accordingly, the appeal is now moot.  We dismiss the appeal.
 
PER
CURIAM




Judgment rendered and Memorandum Opinion filed
November 13, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson, and Frost.
Do Not Publish C
Tex. R. App. P. 47.2(b).